Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Request for Continued Examination filed 6 September 2022.  Claims 1, 9, 17 have been amended.  Claim 21 is new.  Claims 1-21 are pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 September 2022 has been entered.
 
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 17 is directed to means for providing logic for collecting evaluation metrics, means for running a machine learning model, means for analyzing the evaluation metrics.  Claim 18 is directed to means for presenting the evaluation metrics.  Claim 20 is directed to means for providing visualizations.
Applicant’s specification appears to provide the structure for performing the claimed functions.  For example, Paragraph 0032 discloses, “Various functions described herein as being performed by one or more entities may be carried out by hardware, firmware, and/or software. For instance, some functions may be carried.”  Paragraph 0041 discloses, “the user device 114 may store and execute software/instructions to facilitate interactions between a user and the model insights system 116 via the user interface 118 of the user device.”  Applicant’s Figure 8 provides a diagram of a system comprising various components for performing the functions of the claims.  Paragraph 0102 discloses, “Computer storage media does not comprise signals per se.”  Furthermore, Applicant’s Figures 4-6 provide flow charts describing algorithmic steps carried out by various components of the system for performing the functions of the claims.  
Claims 18-20, which depend from independent Claim 17, include all of the limitations of Claim 17, and are similarly interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 6-11, 14-15, 17-18, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carullo et al. (US 2020/0272112 A1) in view of Fu et al. (US 2020/0272426 A1) and further in view of Abedin et al. (US 2019/0026278 A1).

Claim 1. Carullo discloses a computer-implemented method comprising: 
obtaining an instance of a machine learning model, creating a machine learning topic model or obtain an existing model (P. 0017) 
evaluating the machine learning model, evaluating the model based on historical asset data (P. 0017) executing processes for training a machine learning model (P. 0056) features of data from historical data set(s) are collected for training a topic model (P. 0058) and then a topic modeler may perform failure mode analytics based on model type (P. 0059),
wherein the instance includes a set of parameters for the machine learning model, historical topic data is extracted from the model and matched to predefined failure mode for the assets, e.g. asset-specific failure modes (P. 0017); 
running an experiment to train the instance of the machine learning model, evaluating the model by extracting historical topic data from the model and matched to predefined failure mode for the assets, e.g. asset-specific failure modes (P. 0017); 
during the running of the experiment to train the instance of the machine learning model, receiving evaluation metrics related to … the machine learning model, the evaluation metrics collected based on the provided logic, the extracted topics are matched to predefined historical asset-specific failure modes (P. 0017) or during a supervised learning stage on the model, insights into the quality and effectiveness of the model through various metrics may be provided (P. 0019); and 
analyzing the evaluation metrics, wherein the analyzed evaluation metrics provide insight into the instance of the machine learning model, insights into the quality and effectiveness of the model through various metrics may be provided (P. 0019).

Carullo does not disclose (the machine learning model) with provided logic, wherein a model type and an authoring language is used to determine the logic optimized for evaluating the machine learning model, as disclosed in the claims.  However, in the same field of invention, Fu discloses extracting source code in a specified programming language from a repository and creating features [vectors] of the source code [method invocations] to generate training and validation datasets for a machine learning model to ensure a target level of accuracy of the output of the model: source code is extracted from programs in a source code repository, wherein the source code can be in different dynamic programming languages (P. 0026) and features for each method invocation are extracted to be used to train and test a machine learning model by parsing the source code into a syntax tree and a pseudotype is associated with each method invocation (P. 0027) and a feature vector is created for each method invocation, wherein some feature vectors are used as training data to train the machine learning model and other different feature vectors are used to test the machine learning model (P. 0029) wherein the machine learning model is configured for use in a code completion system (P. 0032) that utilizes one or more dictionaries which contain the models in a lookup table format, there is one model for each pseudotype (P. 0035) the source code is a target programming language used to generate the training and validation datasets to meet the intended target (P. 0050) the training datasets are used to generate machine learning models, and the extracted features are used to train a machine learning model for each pseudotype (P. 0059) the models are then tested to ensure a target level of accuracy by providing each model with test data and checking the recommendations that the model outputs, then the models are transformed into a dictionary or lookup table format and released (P. 0061).  Therefore, considering the teachings of Carullo and Fu, one having ordinary skill in the art before the effective filing date of the invention to combine (the machine learning model) with provided logic, wherein a model type and an authoring language is used to determine the logic optimized for evaluating the machine learning model with the teachings of Carullo with the motivation to assist a user in testing complex software programming evaluation tools to reduce development time and common errors (Fu: P. 0002).

Carullo does not disclose receiving evaluation metrics related to a machine learning algorithm type of the machine learning model, the evaluation metrics collected based on the provided logic, as disclosed in the claims.  However Carullo discloses a user can build a machine learning model for failure mode analysis based on their historical data, train the model, validate the model, and score the model to determine its effectiveness (P 0017) during the supervised learning, the system may use the model to predict failure modes associated with notifications (P 0019) a user may choose an algorithm type and tune its hyperparameters to identify a health of the model's predictive function (P 0030).  That is, a machine learning model can be validated and scored to determine the model’s effectiveness, and a specific type of algorithm can be selected and tuned to identify a health of the model's predictive function, but the algorithm is separate from and not utilized by the machine learning model.  In the same field of invention, Abedin discloses a platform for creation and organization of image collections for the purpose of training and testing image analytics algorithms (P 0011) various machine learning algorithms may be stored and applied (P 0020) organize testing and benchmarking efforts and enable continuous improvement of algorithms (P 0021) A variety of evaluation criteria are provided for different types of algorithms, e.g. dice coefficients, sensitivity/specificity, accuracy, and F-number may be computed, and algorithm performance numbers can be generate for each analytics run, by invoking evaluation algorithms after the results are recorded, enabling separation of the evaluation from algorithm development, and the performance of algorithms in terms of speed, memory, I/O and other metrics is recorded for comparison and analysis (P 0030).  Therefore, considering the teachings of Carullo, Fu and Abedin, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine receiving evaluation metrics related to a machine learning algorithm type of the machine learning model, the evaluation metrics collected based on the provided logic with the teachings of Carullo and Fu with the motivation to allow Carullo to be more flexible by applying and testing different algorithms integrated in Carullo’s machine learning models to determine the most effective machine learning model for a given task.

Claim 2. Carullo, Fu and Abedin disclose the computer-implemented method of claim 1, and Carullo further discloses the method further comprising: providing the analyzed evaluation metrics for visualization, a user interface enables users (e.g., subject matter experts, reliability engineers, etc.) to validate the unsupervised model for failure mode analysis and may also provide information about each topic such as an identification of top keywords of a topic, etc. (P. 0018, 0020).

Claim 3. Carullo, Fu and Abedin disclose the computer-implemented method of claim 1, and Carullo further discloses method further comprising: running a second experiment for a second instance of the machine learning model; analyzing additional evaluation metrics related to the second instance of the machine learning model; and generating additional insight related to the second instance of the machine learning model based on the additional evaluation metrics, for an unscored model (P. 0063) a user creates a training data set against which the analytic engine performs unsupervised learning on the training data to map extracted topics to predetermined failure modes (P. 0064) the user submits and publishes changes made to the mapping of topics to failure modes to a database and the user scores the model and supervised learning is performed on the published data and the user scores the resulting trained model (P. 0065) That is, a trained model (second instance) is created and scored from an unscored model based on supervised learning (second experiment).

Claim 6. Carullo, Fu and Abedin disclose the computer-implemented method of claim 1, and Carullo further discloses the set of parameters comprise data, features, hyperparameters, the extracted data includes topics from the historical data based on textual information in the existing notifications and match the topics to predefined failure modes for such asset (P. 0017), top words from notification texts (P. 0027), hyperparameters (P. 0030), patterns from text (P. 0031), and latent topics (P. 0036) features of data from historical data sets are collected for training a topic model (P. 0058).

Claim 7. Carullo, Fu and Abedin disclose the computer-implemented method of claim 1, and Carullo further discloses the method further comprising: providing a user interface for visualizing at least one of the evaluation metrics and the insight into the instance of the machine learning model based on the evaluation metrics, a user interface enables users (e.g., subject matter experts, reliability engineers, etc.) to validate the unsupervised model for failure mode analysis and may also provide information about each topic such as an identification of top keywords of a topic, etc. (P. 0018, 0020) insights into the quality and effectiveness of the model through various metrics may be provided (P. 0019).

Claim 8. Carullo, Fu and Abedin disclose the computer-implemented method of claim 7, and Carullo further discloses the method further comprising: providing the user interface for visualizing the additional insight related to the second instance of the machine learning model based on the additional evaluation metrics, upon generating a supervised machine learning model via supervised learning, the most common failure modes and the root causes are displayed via a user interface (P. 0055).

Claim(s) 9-11, 14-15 is/are directed to non-transitory computer-readable storage medium (including instructions which, when executed by a computer, cause the computer to perform operations) claims(s) similar to the computer implemented method claim(s) of Claim(s) 1-3, 6-7 and is/are rejected with the same rationale.

Claim(s) 17 is/are directed to computing system claims(s) similar to the computer implemented method claim(s) of Claim(s) 1 and is/are rejected with the same rationale.

Claim 18. Carullo, Fu and Abedin disclose the computing system of claim 17, and Carullo further discloses means for presenting the evaluation metrics, a user interface enables users (e.g., subject matter experts, reliability engineers, etc.) to validate the unsupervised model for failure mode analysis and may also provide information about each topic such as an identification of top keywords of a topic, etc. (P. 0018, 0020).

Claim 20. Carullo, Fu and Abedin disclose the computing system of claim 17, and Carullo further discloses means for providing visualizations, a user interface enables users (e.g., subject matter experts, reliability engineers, etc.) to validate the unsupervised model for failure mode analysis and may also provide information about each topic such as an identification of top keywords of a topic, etc. (P. 0018, 0020).

Claim 21. Carullo, Fu and Abedin disclose the computer-implemented method of claim 1, and Carullo in view of Abedin further discloses the method further comprising: interpreting evaluation metrics to analyze machine model; and providing analyzations of the machine model to a user, the results of the evaluations are reported to the user through a user interface (Carullo: P 0039).  Abedin has been combined with Carullo for applying evaluating metrics to types of algorithms of the machine learning model.

Claim(s) 4-5, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carullo et al. (US 2020/0272112 A1) in view of Fu et al. (US 2020/0272426 A1) and Abedin et al. (US 2019/0026278 A1) and further in view of Deshpande et al. (US 2019/0279114 A1).

Claim 4. Carullo, Fu and Abedin disclose the computer-implemented method of claim 1, but Carullo does not disclose receiving the evaluation metrics related to the machine learning model is via a plug-in, wherein the plug-in provides the logic for generating standardized evaluation metrics used to generate the evaluation metrics, as disclosed in the claims.  However, in the same field of invention, Deshpande discloses for a machine learning model type, a plugin corresponding to the machine learning model type is identified and executed with the machine learning model (P. 0049) and a machine learning model agent may generate a container image based at least on the retrieved machine learning model using an associated plugin (P. 0062).  Combining Despande with Carullo allows the modules in Carullo to be implemented as configurable plugins whose functionality is specific to a particular model.  Therefore, considering the teachings of Carullo, Fu, Abedin and Deshpande, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine receiving the evaluation metrics related to the machine learning model is via a plug-in, wherein the plug-in provides the logic for generating standardized evaluation metrics used to generate the evaluation metrics with the teachings of Carullo, Fu and Abedin using the motivation to allow Carullo to be more flexible by using the appropriate learning modules for the machine learning model based on the extracted topics and scores.

Claim 5. Carullo, Fu, Abedin and Despande disclose the computer-implemented method of claim 4, and Carullo discloses wherein the [system] extracts the evaluation metrics, historical topic data is extracted from the model and matched to predefined failure mode for the assets, e.g. asset-specific failure modes (P. 0017) and Despande discloses a machine learning model agent may generate a container image based at least on the retrieved machine learning model using an associated plugin (P. 0062).  Carullo provides the extraction functionality and Despande combined with Carullo allow the modules in Carullo to be implemented as configurable plugins whose functionality is specific to a particular model Therefore, considering the teachings of Carullo, Fu, Abedin and Despande, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the plug-in extracts the evaluation metrics with the teachings of Carullo, Fu, Abedin and Despande with the motivation to allow Carullo to be more flexible by using the appropriate learning modules for the machine learning model based on the extracted topics and scores.

Claim(s) 12-13 is/are directed to non-transitory computer-readable storage medium (including instructions which, when executed by a computer, cause the computer to perform operations) claims(s) similar to the computer implemented method claim(s) of Claim(s) 4-5 and is/are rejected with the same rationale.

Claim(s) 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carullo et al. (US 2020/0272112 A1) in view of Fu et al. (US 2020/0272426 A1) and Abedin et al. (US 2019/0026278 A1) and further in view of Khosrowpour et al. (US 2018/0314617 A1).

Claim 16. Carullo, Fu and Abedin disclose the non-transitory computer-readable storage medium of claim 9, but Carullo does not disclose the provided logic as one of implicit runtime code and explicit runtime code, as disclosed in the claims.  However, in the same field of invention, Khosrowpour discloses the performance optimization operation characterizes workloads in operation at runtime to analyze the performance of the system and to identify what parameters should be changed to obtain optimal performance (P. 0022) The runtime operation will be one of implicit or explicit runtime.  Therefore, considering the teachings of Carullo, Fu, Abedin and Khosrowpour, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the provided logic as one of implicit runtime code and explicit runtime code with the teachings of Carullo, Fu and Abedin with the motivation to assist a user in testing complex software programming evaluation tools to reduce development time and common errors (Fu: P. 0002).

Claim 19. Carullo, Fu and Abedin disclose the computing system of claim 17, and Carullo further discloses the logic for collecting the evaluation metrics is automatically provided upon a selection indicating the model type, evaluating the model based on historical asset data (P. 0017) executing processes for training a machine learning model (P. 0056) features of data from historical data set(s) are collected for training a topic model (P. 0058) and then a topic modeler may perform failure mode analytics based on model type (P. 0059).  But Carullo does not disclose logic for collecting the evaluation metrics is automatically provided upon a selection indicating … the authoring language, as disclosed in the claims.  However, in the same field of invention, Khosrowpour discloses a performance optimizer performs workload analysis (P. 0027) using a trained machine learning model (P. 0028) a supervised learning operation develops a supervised learning model using a training set to ensure that the predictive model performs as expected (P. 0053) an appropriate supervised learning model is selected from a plurality of supervised learning models (P. 0054) the most appropriated model providing the best cross validation performance and lowest error and in a programming language that is consistent with the programming language of the performance optimizer (P. 0055).  Therefore, considering the teachings of Carullo, Fu, Abedin and Khosrowpour, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine logic for collecting the evaluation metrics is automatically provided upon a selection indicating … the authoring language with the teachings of Carullo, Fu and Abedin with the same motivation used in the rejection of Claim 17.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant states:
Claim 1, as amended, recites a computer-implemented method that includes, among other things, “during the running of the experiment to train the instance of the machine learning model, receiving evaluation metrics related to a machine learning algorithm type of the machine learning model, the evaluation metrics collected based on the provided logic.” None of the references teach or suggest this claim feature. 

The examiner has combined new prior art reference Abedin with Carullo for the amended limitations.  Carullo discloses a user can build a machine learning model for failure mode analysis based on their historical data, train the model, validate the model, and score the model to determine its effectiveness.  During the supervised learning, the system may use the model to predict failure modes associated with notifications.  A user may choose an algorithm type and tune its hyperparameters to identify a health of the model's predictive function.  That is, a machine learning model can be validated and scored to determine the model’s effectiveness, and a specific type of algorithm can be selected and tuned to identify a health of the model's predictive function, but the algorithm is separate from and not utilized by the machine learning model.  Abedin discloses a platform for creation and organization of image collections for the purpose of training and testing image analytics algorithms.  Various machine learning algorithms may be stored and applied.  Testing and benchmarking efforts are organized to enable continuous improvement of algorithms.  A variety of evaluation criteria are provided for different types of algorithms, e.g. dice coefficients, sensitivity/specificity, accuracy, and F-number may be computed.  Algorithm performance numbers can be generate for each analytics run, by invoking evaluation algorithms after the results are recorded, enabling separation of the evaluation from algorithm development, and the performance of algorithms in terms of speed, memory, I/O and other metrics is recorded for comparison and analysis.
Claims 9 and 17 have been amended with similar limitations and are rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696. The examiner can normally be reached 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        11/26/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177